Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-16 are pending in this application.

Formal Drawings
The formal drawings received on 04/03/2020 have been entered.

Information Disclosure Statement
The information disclosure statement submitted 01/07/2021 has been considered.

Examiner Comments
Additionally, the following limitations do not make the scope indeterminate, however there seems to be some inconsistencies.  Clarification is requested.  
Claim 1 recites  “installed firmware” and “current firmware”.  Applicant seems to be using these interchangeably.  Claims 2-16 also recite similar inconsistencies.  Clarification is requested.  
Additionally in Claim 1-16, recite multiple antecedent basis issues.  E.g. claim 1, “the installed firmware” has no antecedent basis; claim 1 “the current firmware” has no antecedent basis; claim 5, 10, 16 “the snapshot” has no antecedent basis. Clarification is requested.
Additionally, Claims 5, 10, and 16 provide for “a multiplicity of files” and “a set of files”, please clarify if this is referring to a set of files in the multiplicity of files.  Examiner has interpreted the files being part of the multiplicity of files.  

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards a non-statutory subject matter.
	Claim 12 recites "a computer readable storage medium".  It appears that the media recited in the claims are not described in the specification as including non-transitory tangible medium in a manner which enables it to act as a computer component to realize the computer program's functionality.  The language in the spec states The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. Language crafted in this way leaves interpretation open-ended as to transitory or non-transitory.   Therefore, when the claims are interpreted broadly as a transmission, medium, or signal, the claims appear to be non-statutory because they are not tangibly embodied in a manner so as to be executable.  It is advised to use non-transitory language whenever any storage media is described. See MPEP § 2106.
	Claims 13-16 are rejected for their dependency on claim 12.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauser et al. (US 2019/0354153), herein after Hauser and further in view of Yang (US 2019/0250898), herein after Yang.

Regarding claims 1, 6 and 12, 
Hauser teaches a method for securing an Internet-of-Things (IoT) instrumented device comprising: detecting a change in the installed firmware reflective of a replacement of the installed firmware with replacement firmware (para. 32, device detects a firmware update (i.e. change in the installed firmware…with replacement firmware) wherein analysis of the firmware update is performed for security of IoT device (see paras. 33 and 48)); 
comparing differences in [programmatic directives] between the current firmware and in the replacement firmware (para. 44, execution flow of firmware is compared across device firmware versions and the firmware update (i.e. current firmware, replacement firmware), the device may compare the monitored state transitions with the generated state transition map associated with the current firmware and the state transition model provided in the firmware update (i.e. comparing differences between…current and replacement) to determine if the device is behaving as expected following the firmware update (see para. 34-35)); 
and, transmitting an alert message to an operator upon detecting a threshold difference [in at least one of the programmatic directives] (see para. 114-115, upon detecting that device consumption does not fall within consumption band (i.e. threshold difference) for device power profile the user of device is notified (i.e. an alert message to an operator), wherein the end user notification is based on device comparing power profile of monitored state transitions of current firmware with state transition model provided in the firmware update (see further paras. 160-161)).  
Hauser teaches state transition map and state transition model and execution flow of the current firmware and firmware update, it fails to explicitly teach programming directives of the firmware.
However, in analogous art Yang teaches programmatic directives (para. 69 and 72, firmware signatures (i.e. programmatic directives) may be based on one or more small differences in behavior patterns between the firmware versions).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include comparing programming directives as taught in Yang to the firmware compared in Hauser.  One would do so for the benefit of comparing differences between firmware versions (see para. 69 and 72).    Amdt. dated Sept. 1, 2020
Regarding claims 2, 7 and 13,
Molina teaches the limitations as described in claim 1, 6 and 12 above.
Hauser fails to teach programming directives to include a count of pre-define function in the current and replacement firmware.
However, in analogous art Yang teaches wherein the programmatic directives include a count of a pre-defined function in the current firmware and in the replacement firmware (para. 69-73, firmware signatures (i.e. programming directives) may include a set of identified pre-determined functionality (i.e. count of pre-defined function) to determine differences in firmware versions).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include programming directives to include a count of pre-define function in the current and replacement firmware as taught in Yang to the firmware compared in Hauser.  One would do so for the benefit of comparing differences between firmware versions and identify behavior and patterns (see para. 69-73).    

Regarding claims 3, 8 and 14,
Molina teaches the limitations as described in claim 1, 6 and 12 above.
Hauser teaches a firmware manifest included with the firmware, it fails to explicitly teach programming directives of the firmware.
Hauser further teaches wherein [the programmatic directives] include a jump address in the current firmware and a corresponding jump address in the replacement firmware (para. 63-64, firmware is sent with a firmware manifest including a pointer to a location from where the power profile may be obtained, the pointer being a URL (i.e. jump address)).
However, in analogous art Yang teaches programmatic directives (para. 69-73, firmware signatures (i.e. programming directives) may include a set of identified pre-determined functionality).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include programming directives as taught in Yang to the firmware compared in Hauser.  One would do so for the benefit of comparing differences between firmware versions (see para. 69-73).    

Regarding claims 4, 9 and 15,
Molina teaches the limitations as described in claim 1, 6 and 12 above.
Hauser fails to teach programming directives to include a count of pre-define function in the current and replacement firmware.
However, in analogous art Yang teaches wherein the programmatic directives include a number of input/output requests in the current firmware and in the replacement firmware (para. 61, 64 and 69-73, firmware signatures (i.e. programming directives) may include functionality for traffic port scanning indicating number of open ports for requests made to ports (i.e. number of input/output requests) associated with the firmware version and can thus be used to determine whether the firmware version has changed after update (i.e. current firmware and replacement firmware)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include programming directives to include a count of pre-define function in the current and replacement firmware as taught in Yang to the firmware compared in Hauser.  One would do so for the benefit of comparing differences between firmware versions and identify behavior and patterns (see para. 69-73).    

Regarding claim 5, 10 and 16,
Molina teaches the limitations as described in claim 1, 6 and 12 above.
Hauser further teaches wherein the snapshot includes a multiplicity of files defining the installed firmware (Applicant specification provides for files to be functions to define the firmware (paras. 7, 15-16).  Here, para. 135-137, wherein a power profile (i.e. snapshot) associated with the current device process firmware comprises the state transition map functionality, power consumption values, power consumption band and probabilities (i.e. multiplicity of files)),
the comparison is a comparison of [the programmatic directives] in a set of the files defining the installed firmware and in a set of files defining the replacement firmware (the device may compare the monitored state transitions with the generated state transition map associated with the current firmware and the state transition model provided in the firmware update (i.e. comparing differences between…current and replacement) to determine if the device is behaving as expected following the firmware update (see para. 34-35)
Hauser fails to teach programming directives.
However, in analogous art Yang teaches programming directives (para. 69 and 72, firmware signatures (i.e. programmatic directives) of the firmware software may be based on one or more differences in behavior patterns between the firmware versions).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include programming directives as taught in Yang to the firmware compared in Hauser.  One would do so for the benefit of comparing differences between firmware versions (see para. 69-73).   

Regarding claim 11,
Molina teaches the limitations as described in claim 6 above.
Hauser further teaches wherein the host computing platform is included as part of the IoT instrumented device (see paras. 47-48, system with monitoring operation (i.e. host computing platform) is included as part of the IoT devices). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to device profile determination.
US 20180048987 – Morris, comparing firmware versions after update.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126. The examiner can normally be reached M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                           

/Emad Siddiqi/Examiner, Art Unit 2458